      Case 1:10-cv-06950-AT-RWL Document 853 Filed 09/12/19 Page 1 of 1




                                             September 12, 2019

Via CM/ECF
The Honorable Robert W. Lehrburger
United States District Court for the
 Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

        Pursuant to Your Honor’s Individual Rule of Practice III.G.2, the parties have met and
conferred regarding the exhibit filed under seal in support of Goldman’s letter regarding named
plaintiff discovery (ECF No. 832-5) and the narrow redactions in Plaintiffs’ response and
Goldman’s reply (ECF Nos. 837, 839). This exhibit and the parties’ redactions contain Plaintiff
Gamba’s private, sensitive financial information and are confidential. Specifically, Goldman’s
exhibit contains Ms. Gamba’s private tax filings for 2017 and 2018 relating to her interior design
firm, and the parties’ redactions are limited to the amount of compensation Ms. Gamba received
for occasional design projects in 2015 and 2016. Sealing of such information is consistent with
this District’s ECF Privacy Policy, which requires redaction of financial account numbers and
further requires parties to “exercise caution when filing documents that contain . . . individual
financial information.” See also Individual Rule of Practice III.G.1 (parties must comply with
SDNY ECF Privacy Policy).

       Plaintiffs therefore respectfully request that the Court permit Ms. Gamba’s tax filings to
remain under seal and the amount of her personal compensation to remain redacted. Goldman
does not oppose this request.

       Thank you for your continued attention to this matter.

                                     Respectfully submitted,



                      Kelly M. Dermody                      Adam T. Klein
